IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43050

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 311
                                                )
       Plaintiff-Respondent,                    )   Filed: January 7, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TWAIN N. THOMAS,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and aggregate unified sentence of fifteen years, with a
       minimum period of confinement of five years, for attempted murder in the second
       degree and aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Twain N. Thomas pled guilty to attempted murder in the second degree, Idaho Code
§§ 18-4001, 18-4002, 18-4003, 18-306; and aggravated assault, I.C. §§ 18-901(a) and/or (b), 18-
905(a) and/or (b). The district court imposed an aggregate unified sentence of fifteen years, with
a minimum period of confinement of five years. Thomas appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Thomas’s judgment of conviction and sentence are affirmed.




                                                   2